Beck,- J.
1. The exception being to the first grant of a new trial, and it not appearing that the verdict rendered was demanded by the evidence, the judgment awarding a new trial will not be disturbed.
2. Under the ruling in the case of Ogletree v. Livingston, 125 Ga. 548 (54 S. E. 625), the grant of a new trial being affirmed, the exceptions pendente lite will not be passed upon, as the case is still pending in the court below.
3. Questions as to the admissibility of evidence and the correctness of certain charges of the court are not passed upon, as the case, under the grant of a new trial by the court below, will be tried de novo at the next hearing.

Judgment affirmed.

All the Justices concur, except Fish, 0. •/., absent.